DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0021] states “or a bottom, a moreover”; this seems to be a typo and should be “or a button, and moreover”.  
Appropriate correction is required.

Claim Objections
Claims 1, 8 is/are objected to because of the following informalities:
Claim 1 line 2 recites “further comprising :a self”; this is grammatically incorrect and should be “further comprising: a self”.
Claim 8 line 5 recites “further comprises :a self”; this is grammatically incorrect and should be “further comprises: a self”.
Claim 8 line 20 recites “unit the radiation of the far-infrared beam”; this is a typo and should be “until the radiation of the far-infrared beam” as evidenced by instant specification p. 8 line 19 “until the radiation period of the far-infrared beam”.
Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

far-infrared beam module, for generating a far-infrared beam in independent claims 1, 8; structure found in instant specification e.g. [0020];
control unit in independent claims 1, 8; structure found in instant specification e.g. [0021]; and [0025] step 410 “installed in a cellular phone or a computer”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the flow" in lines 11 and 19 for a total of three instances.  There is insufficient antecedent basis for this limitation in the claim. Note that dependent claim 9 also recites “the flow” in two instances. 

Allowable Subject Matter
Claims 1-7 are allowed. Claims 8-13 would be allowable but for the 112 issues and claim objection detailed above.
McGrath (US 20080045832 A1) teaches using microwave and antenna to illuminate the subject with a RF beam to obtain physiological signal (Fig. 1; Fig. 4; [0051]; [0087]; [0095]). However, McGrath does not teach using far-infrared and a self-injection-locked-state oscillating integrated antenna and a demodulator as recited by independent claims 1 and 8.
Farahbakhshian (US 20200178807 A1) teaches body analyzer for scanning the body that uses far infrared temperature sensor and microwave imaging (Abstract; [0011]). However, Farahbakhshian does not teach a self-injection-locked-state 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, a microwave detecting module, further comprising :a self-injection-locked- state oscillating integrated antenna and a demodulator, for emitting an oscillating signal to a human body so as to receive a reflection signal reflected back from the human body and thus acquiring a physiological signal of the human body accordingly; a control unit, electrically connected to the microwave detecting module and the far-infrared beam module, to be used for activating the microwave detecting module for detecting the physiological signal of the human body continuously while thereafter activating the far-infrared beam module to radiate the far-infrared beam onto the human body.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 8 when taken as a whole, comprising, in addition to the other recited claim elements, enabling the control unit to activate a microwave detecting module, which further comprises :a self-injection-locked-state oscillating integrated antenna and a demodulator, for enabling the microwave detecting module to emit an oscillating signal to a human body so as to receive a reflection signal reflected back from the human body and thus to acquire a physiological signal of the human body accordingly; enabling the control unit to activate a far-infrared beam module for generating a far-infrared beam to be projected onto a human body 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JONATHAN T KUO/Primary Examiner, Art Unit 3792